DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/26/2022 has been accepted and entered. Accordingly, claims 1-5 are amended. Claim 6 is now cancelled. Claims 7-11 are now added.

Claim Rejections - 35 USC § 101
The rejection of claims 1-6 under 35 USC § 101 has been withdrawn as a result of the amendment and the cancellation of claim 6. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-6 under 35 USC § 112(b) has been withdrawn as a result of the amendment and the cancellation of claim 6. 

Allowable Subject Matter
Claims 1-5 and 7-11 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A route determination method that is a method for determining a target movement route of a moving apparatus to a destination point in a condition in which a plurality of moving objects is present around the moving apparatus, the route determination method comprising: 
generating a condition in which a virtual robot moves from a movement start point to the destination point and a plurality of virtual second pedestrians simultaneously move along a plurality of respective movement patterns different from each other, and recognizing a plurality of movement routes of the virtual robot moving to the destination point in the condition, wherein the virtual robot avoids interference with each of the plurality of virtual second pedestrians while moving; 
measuring an actual spatial position track of a plurality of second pedestrians when a first pedestrian moves from the movement start point to the destination point, and acquiring a plurality of pieces of learning data by moving the virtual second pedestrian in a virtual space according to the actual spatial position track of the plurality of second pedestrians while moving the virtual robot in the virtual space, wherein the plurality of pieces of learning data are constituted of environmental image data around the virtual robot moving along each of the plurality of movement routes in the virtual space and the action parameters indicating actions of the virtual robot associated with the environmental image data and the environmental image data includes a compound environmental image generated by compounding a time series of environmental images indicating an environment of the virtual robot moving along each of the plurality of movement routes in the virtual space;
generating a learned model in which the environmental image data is input wherein the action parameters are output by learning model parameters in accordance with a designation learning method using the plurality of pieces of learning data;
determining the target movement route of the moving apparatus using the learned model; and 
controlling the moving apparatus to move along the determined target movement route.” as recited in claim 1. The dependent claims are allowed on the basis of their dependency.
With respect to claim 1, the best prior art combination, Kunihito in view of Lim, teaches A route determination method that is a method for determining a target movement route of a moving apparatus to a destination point in a condition in which a plurality of moving objects is present around the moving apparatus (Kunihito page 2 “the primary candidate determination unit 23 is configured to determine a plurality of primary candidates for the route of the vehicle V… The determination unit 25 is configured to determine whether or not the number of other vehicles that travel on the primary candidate having the minimum route state quantity variability among the primary candidates is smaller than a predetermined number… recommended route for the vehicle V, and the number of other vehicles” )
generating a plurality of pieces of learning data in which environmental image data including a compound environmental image (Kunihito page 4 “FIG. 7 shows a case where the laser light emitted from the rider 31a of the vehicle V is reflected by the object OBJ. In this case, as indicated by a black circle in FIG. 7, a reflection point is formed at the position PX. The rider 31a measures relative position information of the position PX with respect to the rider 31a from the reflected light.”) 
generated by compounding a time series of environmental images indicating an environment of the moving apparatus and action parameters indicating actions of the moving apparatus are associated with each other, when the moving apparatus moves along each of the plurality of movement routes (Kunihito page 4 “the rider 31a repeatedly detects object information at intervals of, for example, several tens of ms. In other words, the rider 31a detects object information at a plurality of different times. Therefore, state quantities at a plurality of different times are calculated from object information at a plurality of different times. Alternatively, even when the vehicle V travels a certain place a plurality of times, object information at a plurality of different times is detected, and thus state quantities at a plurality of different times are calculated.”);
 generating a learned model in accordance with a designation learning method using the plurality of pieces of learning data; (Kunihito page 4 “Next, the detected position information and state quantity are transmitted to the data sensor DC. Next, the environment map information M is created by the environment map creation / update unit 27 of the data sensor DC. Specifically, the state quantity variability of each of the plurality of sections SC (FIG. 5) is calculated.”; Kunihito page 4 “In FIG. 8, a plurality of state quantities at positions belonging to the same section SC and detected at a plurality of different times are plotted as a function of time”; Kunihito page 4 “Next, the position information of the section SC and the corresponding state quantity variability are stored in the environment map storage device 12 in association with each other. In this way, the environmental map information M is created.”) 
recognizing a plurality of movement routes of a first moving object when the first moving object moves to the destination point while avoiding interference ; (Lim ¶03 “multiple robots travel individually” ; Lim ¶3 “develop a path planning technology that can secure the physical shortest path of the robots in an environment where a large number of robots exist, and prevent or eliminate mutual collision.”; Lim ¶16 “There is a coupled system for processing a plurality of robots into one to calculate the movement path of the robot and a decoupled system for processing each of the paths of the plurality of robots individually.”; Lim ¶32 “Now, a moving object having a path that does not cause a collision moves to the destination according to the calculated traveling path”) 
and determining the target movement route of the moving apparatus using the learned model.  (Kunihito page 4 “the position information and the state quantity are detected and transmitted to the data center DC by a plurality of vehicles V. As a result, the environmental map information M is created and updated with higher accuracy.”)
However, Kunihito in view of Lim fails to teach, disclose or suggest the detailed combinations recited above and performed in the required route determination method involving learned models, pedestrians, virtual space, simultaneous moving patterns, and robots.  In addition, there was no other prior art reference that taught, disclosed or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667    
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667